Eisheb, J.,
delivered the opinion of the court.
The object of this bill is to compel the defendants, wbo hold the legal title to certain lots in the city of Jackson, to convey the same to the complainant, and to compel the defendants to account for the rents and profits during the time they have been in possession. ■
The complainant purchased the lots at a sale made by the sheriff of Hinds county, in May, 1844, under an execution issued upon a forthcoming bond, in which C. C. Mayson was principal, and John Shields, and others, were securities, and forfeited on the 16th day of October, 1837. The lots appear to have been sold as the property of Shields. It further appears that Shields purchased the lots from the State, in June, 1834, and received a certificate or obligation, binding the State to execute to him a patent, on payment of the purchase-money; which appears to have been fully paid on the 16th day of April, 1838, at which time it is insisted the judgment under which the complainant claims, operated as a lien upon the lots; and that any sale made thereafter by Shields, was made subject to such lien.
The defendants, Bibb & Hopkins, claim under John Martin; who purchased the lots at a marshal’s sale, made in 1839, under an execution against one John Morris, who purchased the lots in June, 1838, from Shields, and received, in December of that year, a patent for the lots from the State. The facts, in the clearest man*485ner, show that Bibb & Hopkins are purchasers for a valuable consideration, without notice of any equity of the complainant, or of the judgment creditor under whose execution the sale was made. It is, however, said that the judgment being a matter of record, the defendants were bound to take notice of the lien.
This position, admitting the existence of the lien, might be correct, if the defendants derived their title from or through Shields, the judgment debtor; but his name not appearing in connection with the title, they could not be required, by any rule exacting diligence in such case, to inquire into his affairs.
The patent which issued by the State to Morris, shows a purchase by him directly from the State, without in any manner referring to Shields; and, while it might be true that the defendants would be bound by liens existing against persons from whom, or through whom they had to trace their title, they could not, as innocent purchasers, be charged with a lien or latent equity existing against a person whose name was in no manner connected with the legal title which had vested in Morris, under the patent issued by the State. It may be safely admitted that the lien of the judgment under which the complainant claims, attached to the lots on the 16th of April, 1838; and yet not true that such lien existed, except to a limited extent, if at all, in 1842, when the defendants purchased from Martin; for a lien, like anything else, may be lost or destroyed. Shields, at the time the lien attached, had but an equitable title to the lots; and the same act which destroyed this equity, by vesting the legal title in another, and enabling that other to deal with third parties on the faith of the legal title, might also destroy the liens against the equitable title. When the equity ceased, that which incumbered it, as a general rule, would cease with it; and the question must, in such case, be, whether the incumbrance attached to the legal estate; for, after the patent was issued, there was no longer an equitable title; or, in other words, the State no longer occupied the attitude of a trustee, holding the legal title for Shields, or his assignee. This brings us to the question to be decided. The defendants, it is admitted, hold the legal title; and the rule is a familiar one, that a court of equity will not disturb a person holding such title, except for purpose of justice; and recognizing the force of this rule, it is only necessary to glance at the facts, to determine *486wbat the decision must be. Morris, the party beneficially interested, stood by at the marshal’s sale, and saw the lofe purchased by Martin’s agent, and a large amount of the debt against him thus can-celled. Nor does it appear that Morris, or his legal heirs, have ever since questioned the validity of this purchase. The defendants, Bibb & Hopkins, purchased from Martin at a time when the legal title was in Morris, if it had not passed to Martin, and paid a full price as the consideration of their purchase.
Morris, by holding the legal title, was enabled to deal with the property as his own; and when he did so deal with it, under the circumstances above named, the purchaser would be bound only by such equitable claims or rights of others, as' were brought to his notice.
Thus viewing the main point in the case, we have not deemed it necessary to notice other points argued by counsel.
Decree affirmed.